Dissenting Opinion by
Judge Blatt :
I must respectfully dissent. In City of Farrell v. Altoona CATV Corporation, 419 Pa. 391, 214 A.2d 231 (1965), our Supreme Court clearly approved the grant of permission by a third class city to a corporation to erect and maintain a cable television system over public streets pursuant to Section 1057 of The Third Class City Code, Act of June 23, 1931, P.L. 932, as amended, 53 P.S. §36057. While it is true that the court in City of Farrell, supra, was primarily concerned with whether or not such approval had to be indicated by the adoption of an ordinance, and neither party seems to have raised the question as to whether or not a corporation, which was not a public utility corporation, was still covered by Section 1057 under the words “person or persons,” I see nothing in the context of Section 1057 which would require the restrictive in*569terpretation set forth here by the majority.1 I would affirm the order of the lower court.
President Judge Bowman joins in this dissent.

 Section 1991 of the Statutory Construction Act of 1972, 1 Pa. C.S. §1991, provides that unless the context of a statute clearly indicates otherwise, the meaning of the word “person” “[i]ncludes a corporation, partnership, and association, as well as a natural person”.